Citation Nr: 0110669	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  94-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for psychogenic pain 
disorder, with irritable bowel and bowel adhesions, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran reportedly had active duty from December 1939 to 
January 1945.
 
As noted in prior Board of Veterans' Appeals (Board) remands, 
the veteran's original claims folder has been lost and the RO 
has created a "rebuilt" folder, consisting of copies of old 
records which could be found, as well as new records. 

This case comes before the Board on appeal from a September 
1993 RO decision which recognized service connection for 
psychogenic pain disorder, with irritable bowel and bowel 
adhesions, and assigned a 10 percent evaluation (it appears 
that service connection was established for a nervous 
disorder - now characterized as above - just after the 
veteran's service).  It was noted in the September 1993 RO 
decision that the irritable bowel and abdominal adhesions 
were part of the psychogenic pain disability and would not be 
rated separately.  In May 1996, March 1998, and August 1999, 
the Board remanded the case to the RO for further 
development. 


FINDINGS OF FACT

The veteran's service-connected psychogenic pain disorder, 
with irritable bowel and bowel adhesions, represents a single 
disability entity; and the mental aspect of this disability 
is dominant.  The mental condition is not productive of more 
than mild social and industrial adaptability, nor does it 
cause more than occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
inability to perform occupational tasks during periods of 
significant stress.  There is currently no significant 
physical impairment related to a history of irritable bowel 
and bowel adhesions.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
psychogenic pain disorder, with irritable bowel and bowel 
adhesions, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Code 9402, including Note (4) 
(1996); 38 C.F.R. § 4.126(d), § 4.130, Diagnostic Codes 9422 
and 9424 (2000); 38 C.F.R. § 4.114, Diagnostic Codes 7301 and 
7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran reportedly served on active duty from December 
1939 to January 1945.  His original claims folder has been 
lost; the RO has created a "rebuilt" folder, consisting of 
copies of old records which could be found, as well as new 
records.

Available service medical records are completely silent 
regarding any shell fragment wound, but records dated in 
March, April, May, August, September, and December 1943 
document treatment for abdominal pain which apparently had 
its onset in 1941 when the veteran fell from the top side of 
a boat onto piling.  Also noted were complaints of pain in 
the groin, vomiting, tinea of the nails, gastrointestinal 
difficulty, malaria, and traumatic adhesions.  These records 
also indicate that the veteran served in combat which 
resulted in a diagnosis of fatigue.  An August 1943 record 
notes that he was exposed to bombings.  Significantly, 
however, there is no indication that he ever sustained a 
shell fragment wound as a result of such exposure.  Service 
medical records dated in March, April, May, and November 1944 
indicate he was diagnosed with and/or treated for malaria, 
abdominal pain (due to a descending spastic colon), and a 
profound psychoneurotic disorder.  Due to this latter 
diagnosis, which appears to have been made in November 1944, 
the veteran was found unfit for further service.  Again, no 
mention was made regarding any shell fragment wounds 
sustained during service.

On a November 1993 VA psychiatric examination, the veteran 
reported that he had no psychiatric disorder, was not taking 
psychiatric medication, or receiving psychiatric treatment of 
any nature.  His concern centered on a mistake that was made 
in his VA compensation; he said his disability was from 
having received shrapnel wounds and that he had had multiple 
infections and pain from retained shrapnel.  The examiner 
rendered no psychiatric diagnosis, and said that upon review 
of the veteran's claims file, there was no definitive report 
of shrapnel wounds and that if it could be conclusively shown 
that there was no physical cause for the veteran's 
complaints, he would diagnose a somatization disorder, but 
could not make that diagnosis at the current time.  

On an April 1997 VA intestinal examination, the veteran 
reported that he had a past history of systemic mycosis with 
gastrointestinal manifestations and a history of bloody 
diarrhea sometime between 1963 and 1971.  He reported that he 
had no history of abdominal surgery, but had a history of 
blunt trauma to the abdomen in 1941.  He reported that he had 
had loose-to-watery bowel movements up to 10 times a day 
lasting up to threes days at time, but in recent years these 
episodes had occurred once or twice a year.  The veteran 
exhibited pressured speech and had difficulty stopping 
conversation despite reminders and often digressed from the 
topic in question.  The doctor noted that a 1971 barium enema 
had been reported as normal, and that there was no medical 
record, colonoscopy or CT scan evidence supporting a 
mesocolonic or other intestine related hematoma or other 
intra-abdominal processes such as adhesions or distortions to 
the intestinal anatomy.  The impression was there was a 
possibility of mild irritable bowel syndrome that was 
currently non-disabling, but there was no evidence of 
mechanical small bowel obstruction or anatomical sequela of 
small or large bowel trauma in the 1940s.

On a June 1998 VA intestinal examination, the doctor reviewed 
the veteran's claims file and medical records.  It was noted 
that the veteran said that in 1941 he fell from a deck of a 
boat about five feet high and landed on his back.  He said he 
was diagnosed at the time with trauma to his abdomen.  He 
reported that he had had severe abdominal pain since then.  
He said that many of his family physicians diagnosed him with 
adhesions in his belly and attributed this to the fall he had 
several years ago.  He reported that because of his continued 
abdominal problems and a few other problems, he had been 
unable to maintain his job and was relieved of his employment 
on at least two occasions over 30 years ago.  A review of the 
available medical records showed that he had several visits 
to clinics and was hospitalized on at least one occasion for 
left sided abdominal pain, sometime in the early 1940s.  He 
complained of occasional diarrhea, occurring about twice a 
year, lasting just a few days.  He reported occasionally 
constipation that lasted about two to three days.  He denied 
recent episode of blood in stool, and said he had not been on 
treatment recently.  He denied vomiting, black stools, 
hematochezia, or persistent abdominal pain.  He stated that 
occasionally, he had a dull ache in the belly, which really 
did not bother him.  Examination showed he was neither pale 
nor jaundiced.  The abdomen was flat, soft, and nontender.  
The margin of the liver was palpable, but other masses are 
not palpable.  Bowel sounds were normal.  A moderate sized 
ventral hernia was noted.  The impression was: a history of 
occasional diarrhea and occasional constipation, not 
suggestive of irritable bowel syndrome, and, even if it were, 
the veteran did not exhibit disability from this; ventral 
hernia; no evidence suggestive of partial or complete small 
bowel obstruction; no evidence suggestive of a duodenal 
peptic ulcer disease.

In February 2000, the RO granted service connection for a 
ventral hernia.

On a March 2000 VA psychiatric examination, the psychiatrist 
reviewed the veteran's claims file.  The veteran said he just 
desired to have things clarified in relation to problems that 
he had had with abdominal pain and gastrointestinal symptoms 
since leaving the military in 1945.  He reported that he 
frequently had abdominal cramping, which he described as 
knife-like pains, approximately every two days and that 
following these severe pains, he had no bowel movements for 
approximately two days.  He reported that he had a long 
history of treatment both by private physicians and within 
the VA system for these gastrointestinal problems and 
reported the private practitioners had diagnosed his 
condition as causalgia, which he related to a fall in 
service.  He had also had numerous other diagnoses related to 
the same symptoms including spastic colon disease and 
irritable bowel.  He reported that had been hospitalized four 
times for his abdominal symptoms and had had occasional 
gastrointestinal bleeding which was more frequent early on.  
He reported that he had been told that this was due to a 
rigid descending colon.  He was a very articulate, animated, 
and intelligent.  He denied any depressive, manic, psychotic, 
or anxiety-related symptoms.  He reported that he slept well 
and had a good appetite when he was not having 
gastrointestinal problems.  He reported that sometimes he got 
down due to the problems that he had related to his bowels, 
but overall he saw himself as a healthy male who dealt well 
with the everyday stressors of life.  There was no indication 
to lead the doctor to believe that his condition was a 
psychiatric, rather than a physical, illness.  On review of 
the veteran's past history, the examiner noted the veteran 
was diagnosed with conversion disorder upon discharge from 
the military and that there had always been a question as to 
whether this was a physical or psychiatric disorder.  The 
doctor said the veteran was seeking clarification that his 
condition was a physical disorder.  He reported that he was 
not receiving any psychiatric treatment and was not on any 
psychotropic medication.  The veteran had been married since 
December 1943 and had three adult sons and two adult 
daughters; he denied any significant use of alcohol or drugs.  

On mental status examination it was noted that the veteran 
was alert, oriented, cooperative, and engaging.  He described 
his mood-as "pretty good."  His affect was broad-ranged and 
appropriate to conversation.  He was very animated, but there 
was no evidence of psychomotor agitation or retardation.  His 
speech was of normal rate, rhythm, and volume.  He was very 
talkative, but there was no pressure to his speech.  He made 
good eye contact.  His thought processes were logical and 
goal-directed without evidence of looseness of association.   
He denied any hallucinations or delusions.  He was able to 
register three objects and recall all three of the three 
objects after five minutes.  He spelled "world" forwards and 
backwards without error.  He performed a simple calculation 
correctly. He performed serial sevens without error.  He was 
able to relate significant past personal information.  He 
demonstrated a capacity for abstract reasoning as evidenced 
by his interpretation of a proverb and similarities.  His 
judgment to a hypothetical situation was good.  He denied any 
suicidal or homicidal ideas.  The examiner reported no Axis I 
or Axis II psychiatric diagnosis.  The physical diagnosis was 
probably irritable bowel syndrome.  The Global Assessment of 
Functioning (GAF) Scale was 85, which reflects absent or 
minimal psychiatric symptoms.

As part of the May 2000 VA psychiatric examination, the 
examiner additionally commented that the veteran denied any 
symptoms consistent with a major psychiatric illness.  There 
was no evidence that his gastrointestinal complaints were 
psychosomatic.  He was socially active and had meaningful 
interpersonal relationships.  He reported no anxiety-related 
symptoms.  He reported that he had to retire in 1974, which 
was five years early due to his problems with 
gastrointestinal illness.  His social adaptability and 
interactions with others was not impaired due to psychiatric 
illness.  His flexibility reliability, and efficiency in an 
industrial setting was not impaired due to psychiatric 
symptoms, although it had been impaired due to his physical 
symptoms.  The examiner did not find any evidence that there 
was disability related to psychiatric symptoms.

On the March 2000 VA gastrointestinal examination, it was 
noted that the veteran had a long history of abdominal pain 
and had a ventral hernia.  The claims file was available and 
was reported to have been extensively reviewed with 
particular attention to the June 1998 VA evaluation.  The 
examiner reported that the current examination varied very 
little from that report, except perhaps for the frequency of 
his symptoms and veteran's emphasis on his ventral hernia 
having arisen following his fall in 1941.  He also reported 
having sustained shrapnel wounds to his back, extremities, 
head, etc., in 1943.  He stated that over the years he had 
had multiple evaluations for abdominal pain and has been 
given multiple diagnoses at various times, including 
causalgia, irritable bowel syndrome, rigid descending colon, 
traumatic adhesions, organized hematoma, enteric neuralgia, 
etc.  He also reported being evaluated for an episode of 
rectal bleeding in 1943.  He had not had further recurrences 
of rectal bleeding.  He said that his ongoing 
abdominal/stomach problems contributed to his either not 
being able to keep or to progress career-wise in his job, as 
he had to take absent days from work.  He complained of 
chronic, dull, intermittent discomfort (not pain) in his 
right mid-abdomen and of sharp and short-lived (typically an 
hour) pain in his left upper quadrant.  He reported that 
about once or twice a year he would get constipated with no 
bowel movement for up to two or three days.  He reported he 
had diarrhea more frequently in the l950s, but that diarrhea 
occurred less often now with about five episodes in the past 
year.  When he had diarrhea, he had a daily maximum of four 
bowel movements in a 24-hour period.  When constipated he did 
not take or have to resort to using laxatives.  He denied 
vomiting in recent years.  He denied hematemesis or melena.  
He denied weight gain or weight loss and denied anemia or 
malnutrition.  He said he was on no prescription medications 
and denied any treatment for irritable bowel syndrome 
symptoms.  

On the clinical findings portion of the March 2000 
gastrointestinal examination, the abdomen was full and soft.  
A moderate sized ventral hernia was noted in the epigastrium 
extending into the supraumbilical region.  There was no 
hepatosplenomegaly or other masses noted.  The diagnoses were 
ventral hernia, and chronic abdominal pain and intermittent 
diarrhea, which the examiner said could be diagnosed as 
irritable bowel syndrome only with a rather liberal 
definition of the syndrome.  The examiner added that the 
veteran's symptoms appeared to be predominately of a 
"functional" nature with chronic abdominal pain, associated 
with intermittent constipation or diarrhea, with a 
psychologically etiology no longer considered primary.  It 
was noted that he had a ventral hernia, or an organic 
disease, whereas he would not be expected to have any 
"organized hematoma" or other sequelae of the reported 
trauma in 1941 currently, whether or not he sustained such in 
the reported 1941 trauma.  However, there was little 
additional current objective evidence of any other concurrent 
organic disease process, in connection with his stomach, 
intestines, etc.

In addition to the medical evidence summarized above, there 
are records of additional medical treatment, but no records 
of any recent psychiatric treatment or treatment for 
irritable bowel syndrome or abdominal adhesions.

During the course of the current appeal, the veteran has 
submitted numerous statements in which he has argued that he 
has an organic condition of the abdomen, not a psychiatric 
condition, caused by a fall during service.  He, however, 
alleges no current medical treatment for such medical 
condition.

II.  Analysis

The veteran claims an increase in a 10 percent rating for a 
psychogenic pain disorder, with irritable bowel and bowel 
adhesions.  Multiple VA examinations have been conducted.  
The veteran has denied receiving any recent psychiatric 
treatment or treatment for irritable bowel syndrome or 
abdominal adhesions.  The file shows that the VA's duty to 
assist the veteran in developing his claim has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Unfortunately, in this 
case efforts to obtain the veteran's lost original claims 
file have been unsuccessful.  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The regulations pertaining to evaluating mental disorders 
were revised effective November 7, 1996, during the pendency 
of the present appeal.  Under the circumstances of this case, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

According to the old rating criteria in effect prior to 
November 7, 1996, a conversion disorder or psychogenic pain 
disorder (as well as other psychoneuroses) is rating 0 
percent when there are neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent evaluation 
is assigned when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9402 (1996).  

Under the new rating criteria, in effect since November 7, 
1996, a pain disorder (Code 9422), a conversion disorder 
(Code 9424), as well as other mental disorders are rated 0 
percent when a mental disorder has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation requires occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social functioning with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9422 and 9424 (2000).

Note (4) following the old rating criteria for psychoneurotic 
disorders (38 C.F.R. § 4.132, Codes 9400 through 9411 (1996)) 
provides that when two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  When the 
diagnosis of the same basic disability is changed from on 
organic one to one in the psychological or psychoneurotic 
categories, the condition will be rated under the new 
diagnosis.

Similarly, the new rating criteria for mental disorders 
provide that when a single disability has been diagnosed both 
as a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (2000).

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated 0 percent when mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted when the disorder 
is moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted when 
the disorder is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2000).

Adhesions of the peritoneum are rated 0 percent when mild.  
They are rated 10 percent when moderate, with pulling pain on 
attempting work or aggravated movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned when the condition is 
moderately severe, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2000).

The RO has rated the service-connected psychogenic pain 
disorder, with irritable bowel and bowel adhesions, as 10 
percent disabling, based on the psychiatric aspect of the 
condition.  The Board agrees that the psychiatric aspect of 
the condition is dominant over the physical aspect of the 
condition, and thus the rating is to be made under the 
psychiatric rating criteria.  In this regard, the recent VA 
examinations for the gastrointestinal aspect of this service-
connected disorder have not clearly identified irritable 
bowel syndrome as a diagnosis, and have noted the veteran has 
mild current complaints of intermittent diarrhea and 
constipation that could be considered mild, but not 
disabling.  Recent medical records show no abnormal findings 
related to a history of bowel adhesions.  If this service-
connected condition were rated as irritable bowel syndrome or 
bowel adhesions, a 0 percent rating would be assigned.  

As to the dominant psychiatric aspect of the condition, the 
veteran denies psychiatric symptoms, the 1993 and 2000 VA 
psychiatric examinations identified no significant disabling 
psychiatric impairment, and the VA examiners failed to make a 
psychiatric diagnosis.  The veteran is not undergoing any 
psychiatric treatment, and no recent clinical psychiatric 
pathology is shown in extensive outpatient records.  The GAF 
score of 85 at the last VA examination reflects absent or 
minimal psychiatric symptoms.  

The record as a whole demonstrates that the mental condition 
is not productive of more than mild social and industrial 
adaptability, nor does it cause more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and inability to perform 
occupational tasks during periods of significant stress.  
Thus, the mental condition is no more than 10 percent 
disabling under either the old or new rating criteria.

The Board finds the preponderance of the evidence is against 
the claim for an increase in the 10 percent rating for the 
service-connected psychogenic pain disorder, with irritable 
bowel and bowel adhesions.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for psychogenic pain disorder, with 
irritable bowel and bowel adhesions, is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

